UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 7, 2011 TREMONT FAIR, INC. (ExactName of Registrant as Specified in Charter) Nevada 333-107179 & 000-51210 (State of Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 10497 Town & Country Way, Suite 214 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(713) 785-4411 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 3.02 Unregistered Sales of Equity Securities On February 7, 2011, the Company issued an aggregate of 1,353,334 shares of unregistered common stock (the “Shares”) to three individuals who were accredited investors.The Shares were issued as payment to members of the Board of Directors and the Advisory Board of the Company for services provided during 2010.No solicitation was made and no underwriting discounts were given or paid in connection with this transaction.The Company believes that the issuance of shares pursuant to the Acquisition was exempt from registration with the Securities and Exchange Commission pursuant to Section 4(2) of the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tremont Fair, Inc. Date: February 10, 2011 By: /s/Cyrus Boga Cyrus Boga Chief Executive Officer
